UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 REACHLOCAL, INC. (Exact name of Registrant as specified in its charter) Delaware 001-34749 20-0498783 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600, Woodland Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 274-0260 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May 22, 2014, ReachLocal, Inc. held its annual meeting of stockholders. At the annual meeting, 24,009,122 shares were represented in person or by proxy, constituting approximately 83% of ReachLocal’s outstanding shares as of April 17, 2014, the record date for the meeting. Stockholders voted to: ● reelect David Carlick and Edward Thompson to the Board of Directors, each to serve as a director until the 2017 annual meeting of stockholders and until his successor has been duly elected and qualified; and ● approve the compensation of ReachLocal’s named executive officers as described in the proxy statement (the “say-on-pay vote”) on an advisory basis. The final results of voting on each of the above items are as follows: For Withheld/Against Abstentions Broker Non-Votes 1 Election of directors: David Carlick N/A 0 Edward Thompson N/A 0 2 Advisory say-on-pay vote 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 23, 2014 REACHLOCAL, INC. By: /s/ Ross G. Landsbaum Ross G. Landsbaum Chief Financial Officer
